Citation Nr: 1123095	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-42 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a total right knee replacement.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the claim for an increased rating for residuals of a right knee replacement.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's right knee disability is manifested by right lower extremity weakness, impaired extension and severe pain.


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a right total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2006 letter with regards to his claim for an increased rating for a right knee condition.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.
   
The May 2006 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that he may submit statements from his current or former employers.  

An October 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the October 2008 letter was cured by the readjudication of the claims in the October 2009 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and private treatment records have been obtained.  He has been afforded an examination for VA and necessary findings were provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Although the Veteran has indicated that he disagrees with the assigned rating, he has not alleged that his right knee disability has worsened since his last examination.

The Veteran has not reported additional treatment or relevant records.  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.

As the Veteran has not indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of his claim.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's right knee disability is rated under the diagnostic code for a knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.  Diagnostic Code 5055..

If there are intermediate degrees of residual weakness, pain, or limitation of motion, DC 5055 instructs to rate by analogy to DCs 5256, 5261, or 5262.

Limitation of leg extension warrants a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
Malunion of the tibia and fibula with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Knee ankylosis at favorable degree in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Claim

The Veteran underwent right knee replacement in August 2006.  A November 2007 private treatment note indicates that one year after the right knee replacement, there was satisfactory mobility and subjective complaints of pain.  Extension was to zero degrees and flexion was to 100 degrees.

In February 2008 a private treatment provider noted that since it had been more than a year since the right knee replacement, further improvement was unlikely and the Veteran would no longer be able to work in his profession as a machinist.

An April 2008 examination for VA reflects the Veteran's reports of right knee swelling and severe pain with warmth and limited ability to bend the knee.  His ability to walk for any extended time was severely limited and his right leg muscles were weak.  Passive right knee extension was to three degrees and flexion was to 100 degrees and active right knee extension was to five degrees and flexion was to 95 degrees.  An accompanying right knee X-ray was interpreted as showing status-post bi-compartmental surface replacement including replacing the back of the patellar surface (cemented) with no signs of loosening or peri-articular calcification.  The examiner concluded that there was slight functional deficit and irritation.

The Veteran has submitted a copy of a card certifying him as a severely handicapped person who is 60 percent disabled.  The card was issued by an office of the government of the German state of Hesse.  An accompanying examination report confirms that he was found to be 60 percent disabled on the basis of multiple disabilities.

The April 2008 VA examination noted the Veteran's reports of severe knee pain and reported right extremity weakness.  The Veteran's reports of severe knee pain are credible, are consistent with the clinical evidence of record, and were apparently accepted by the examiner.  A 60 percent rating is therefore warranted.  38 C.F.R. § 4.71a, DC 5055.  This is the highest rating available under the diagnostic code.

Under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, DCs 5162-5164.  Since this decision grants a 60 percent rating, and there is no evidence of non-orthopedic manifestations of the right knee disability, additional compensation would be precluded under 38 C.F.R. § 4.68.

Extraschedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee disability manifested by pain, swelling and limitation of motion and endurance.  These factors are contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257-5262 (2010).  The Veteran has argued that rating his disability under the criteria for limitation of motion was inadequate in his situation.  The Board has; however, provided a rating based on the residuals of the right knee disability that takes into account his complaints and limitations (pain, swelling, limitation of motion and lack of endurance).  There have been no reported factors outside the rating schedule.  There symptoms were contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating of 60 percent for residuals of a right total knee replacement is granted.


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 3 8 C.F.R. § 4.16.

TDIU may be assigned when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's current combined rating is 60 percent based on disabilities of the same body system.  38 C.F.R. § 4.25.  He thus meets the percentage requirements.  The February 2008 private treatment note indicates that the Veteran was no longer able to work as a machinist due to his knee disability.  An August 2008 private treatment note indicates that the Veteran was no longer able to perform activity of notable economic value, but it appears that the physician was considering the effects of service and non-service connected disabilities.  The Veteran's educational background and post-service employment history is not clear in the record.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain this opinion and such an opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine whether his service connected disabilities (right and left knee disabilities) preclude gainful employment for which he would otherwise be qualified.  The pertinent parts of the claims file (if feasible) including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should opine as to whether, without regard to the Veteran's age it is at least as likely as not (50 percent or greater probability) that his service connected knee disabilities, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him..

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

2. The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


